DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 1/31/2022 is acknowledged.

Drawings
The drawings are objected to because Figure 7C has its label missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cross sectional shape of the partition wall plate is defined on a basis of a shape of a gap that is surrounded by a contour of the head and a contour of the open end, as viewed in a reference direction, the reference direction being a direction from a reference point in the intake port to a gap between the open end and the head.” The definition of the cross section shape “on a basis of a gap that is surrounded by a contour of the head and a contour of the open end” is unclear because a person having ordinary skill in the art would not readily understand if this implies that some determination of the cross sectional shape is performed based on the shape of the gap or if the mere presence of the gap (“that is surrounded by a contour of the head and a contour of the open end”) having a shape is just being noted as defining the cross sectional shape of the partition wall, given their inherent structural relationship. 
Claim 2 is also rejected by virtue of dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolters (U.S. Pre-Grant Publication 2002/0020389).
Regarding claim 1, Wolters teaches an engine (Figures 1-5) comprising: a combustion chamber; a cylinder head comprising an intake port (4) that communicates with the combustion chamber; an intake valve (2) comprising a head that is configured to open and close an open end of the intake port (Figures 1-5; Paragraphs 0019-0021); a partition wall plate (5/5.1) partitioning the intake port into a first passage and a second passage (Figures 1-5; Paragraph 0019-0021); and a tumble valve (11) configured to 
Regarding claim 3, Wolters teaches an engine (Figures 1-5) comprising: a combustion chamber; a cylinder head comprising an intake port (4) that comprises a common port section branching off into a first port section and a second port section (Paragraphs 0019-0021); a first intake valve (2) configured to open and close a first open end of the first port section that communicates with the combustion chamber (Paragraphs 0019-0021); a second intake valve (2) configured to open and close a second open end of the second port section that communicates with the combustion chamber (Paragraphs 0019-0021); a partition wall plate (5/5.1) partitioning the intake port into a first passage and a second passage (Figures 1-5; Paragraph 0019-0021); and a tumble valve (11) configured to open and close the first passage (Figures 1-5; Paragraphs 0023-0028), wherein the partition wall plate comprises a common plate section positioned at the common port section, a first plate section positioned at the first port section, and a second plate section positioned at the second port section (Paragraph 0021; Figures 1-5).
Wolters teaches that the second passage at the common port section, which is defined by the common plate section, comprises a first width-direction outer part, and a first width-direction center part having a passage cross sectional area larger than a 
Regarding claim 4, Wolters discloses the invention of claim 3 as discussed above, and Wolters teaches that the first plate section comprises an end that is positioned closer to the first open end than a stem of the first intake valve, and the second plate section has an end that is positioned closer to the second open end than a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747